Case 13-46112        Doc 54     Filed 12/10/18     Entered 12/10/18 16:13:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 46112
         Corie L Benson
         Toyia L Benson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/27/2013.

         2) The plan was confirmed on 06/04/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/04/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/28/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $35,175.27.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-46112             Doc 54         Filed 12/10/18    Entered 12/10/18 16:13:52                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $43,918.00
           Less amount refunded to debtor                              $1,027.64

 NET RECEIPTS:                                                                                          $42,890.36


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,677.85
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,677.85

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Collections                    Unsecured         385.00           NA              NA            0.00        0.00
 American Family Insurance               Unsecured     15,000.00            NA              NA            0.00        0.00
 Austin Care Credit Inc                  Secured        4,722.00            NA              NA            0.00        0.00
 Brooks Lekia                            Unsecured      5,143.00            NA              NA            0.00        0.00
 Chase Bank USA NA                       Unsecured      1,500.00            NA              NA            0.00        0.00
 Chicago Real Estate                     Unsecured      1,500.00            NA              NA            0.00        0.00
 City of Chicago Bureau Parking          Unsecured      1,000.00            NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      2,000.00       4,175.00        4,175.00      4,175.00         0.00
 Comcast Chicago Seconds - 1000          Unsecured         437.00           NA              NA            0.00        0.00
 Credit Acceptance Corp                  Secured       15,578.00           0.00       15,578.00     15,578.00    5,329.94
 Credit Bureau Hutchinson                Unsecured         600.00           NA              NA            0.00        0.00
 Dish Network                            Unsecured         290.00           NA              NA            0.00        0.00
 First Premier Bank                      Unsecured         400.00           NA              NA            0.00        0.00
 Harris & Harris Ltd                     Unsecured         700.00           NA              NA            0.00        0.00
 Illinois Department of Revenue          Unsecured         300.00           NA              NA            0.00        0.00
 Internal Revenue Service                Unsecured      3,000.00       7,521.28        7,521.28      7,521.28         0.00
 Internal Revenue Service                Priority            0.00          0.00            0.00           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured      2,879.00       2,879.32        2,879.32      2,879.32         0.00
 Lincoln Motor Mart                      Unsecured      2,500.00            NA              NA            0.00        0.00
 LVNV Funding LLC                        Unsecured         600.00           NA              NA            0.00        0.00
 Monique Hines                           Priority       1,000.00            NA              NA            0.00        0.00
 Peoples Energy Corp                     Unsecured         750.00        725.97          725.97        664.70         0.00
 Professional Account Mgmt               Unsecured         161.00           NA              NA            0.00        0.00
 Resurgent Capital Services              Unsecured           0.00        219.91          219.91        219.91         0.00
 Resurgent Capital Services              Unsecured           0.00        132.85          132.85        132.85         0.00
 RJM Acquisitions LLC                    Unsecured           0.00         35.97           35.97          35.97        0.00
 RJM Acquisitions LLC                    Unsecured      3,000.00            NA              NA            0.00        0.00
 Sallie MAE                              Unsecured      9,973.00            NA              NA            0.00        0.00
 Sprint Corp                             Unsecured           0.00        675.54          675.54        675.54         0.00
 TCF National Bank                       Unsecured         551.00           NA              NA            0.00        0.00
 T-Mobile                                Unsecured         250.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-46112        Doc 54    Filed 12/10/18    Entered 12/10/18 16:13:52                Desc       Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim        Claim         Principal       Int.
 Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
 US Cellular                   Unsecured         976.00           NA             NA           0.00        0.00
 US Cellular                   Unsecured         121.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00             $0.00                   $0.00
       Mortgage Arrearage                                  $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                        $15,578.00        $15,578.00               $5,329.94
       All Other Secured                                   $0.00             $0.00                   $0.00
 TOTAL SECURED:                                       $15,578.00        $15,578.00               $5,329.94

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                                  $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                          $16,365.84        $16,304.57                    $0.00


 Disbursements:

           Expenses of Administration                       $5,677.85
           Disbursements to Creditors                      $37,212.51

 TOTAL DISBURSEMENTS :                                                                      $42,890.36




UST Form 101-13-FR-S (9/1/2009)
Case 13-46112        Doc 54      Filed 12/10/18     Entered 12/10/18 16:13:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
